247 F.2d 22
IOWA-ILLINOIS GAS AND ELECTRIC COMPANY, Appellant,v.Ezra Taft BENSON, Individually and as Secretary of Agriculture, et al., Appellees.
No. 13570.
United States Court of Appeals District of Columbia Circuit.
Argued December 21, 1956.
Decided February 28, 1957.
As Amended March 12, 1957.

Appeal from the United States District Court for the District of Columbia; F. Dickinson Letts, J.
Mr. Henry T. Rathbun, Washington, D. C., with whom Mr. E. Fontaine Broun, Washington, D. C., was on the brief, for appellant.
Mr. Melvin Richter, Atty., Dept. of Justice, with whom Asst. Atty. Gen. George Cochran Doub and Mr. Oliver Gasch, U. S. Atty., were on the brief, for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
The District Court was unable to distinguish this case from Kansas City Power & Light Co. v. McKay1 and therefore concluded as a matter of law that the plaintiff, Iowa-Illinois Gas and Electric Company, had no standing to sue. Upon that basis the trial judge denied the plaintiff's motion for a preliminary injunction. This appeal followed.


2
Appellant would distinguish the Kansas City case, but we are unable to find decisive differences. The order of the District Court must therefore be affirmed and the case remanded with directions to dismiss the complaint.


3
Affirmed and remanded.



Notes:


1
 1955, 96 U.S.App.D.C. 273, 225 F.2d 924, certiorari denied 1955, 350 U.S. 884, 76 S. Ct. 137, 100 L. Ed. 780